

114 S398 IS: Chiropractic Care Available to All Veterans Act of 2015
U.S. Senate
2015-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 398IN THE SENATE OF THE UNITED STATESFebruary 5, 2015Mr. Moran (for himself, Mr. Blumenthal, Mr. Grassley, Mr. King, Mr. Tester, Mr. Whitehouse, and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs, and the Committee on Small Business and EntrepreneurshipA BILLTo amend the Department of Veterans Affairs Health Care Programs Enhancement Act of 2001 and title
			 38, United States Code, to require the provision of chiropractic care and
			 services to veterans at all Department of Veterans Affairs medical centers
			 and to expand access to such care and services, and for other purposes.
	
 1.Short titleThis Act may be cited as the Chiropractic Care Available to All Veterans Act of 2015.
		2.Program for
 provision of chiropractic care and services to veteransSection 204(c) of the Department of Veterans Affairs Health Care Programs Enhancement Act of 2001 (Public Law 107–135; 115 Stat. 2459; 38 U.S.C. 1710 note) is amended—
 (1)by inserting (1) before The program; and
 (2)by adding at the end the following new paragraph:
				
 (2)The program shall be carried out at not fewer than 75 medical centers by not later than December 31, 2016, and at all medical centers by not later than December 31, 2018..
			3.Expanded chiropractor
			 services available to veterans
			(a)Medical
 servicesParagraph (6) of section 1701 of title 38, United States Code, is amended by adding at the end the following new subparagraph:
				
 (H)Chiropractic services..
			(b)Rehabilitative
 servicesParagraph (8) of such section is amended by inserting chiropractic, after counseling,.
			(c)Preventive
 health servicesParagraph (9) of such section is amended— (1)by redesignating subparagraphs (F) through (K) as subparagraphs (G) through (L), respectively; and
 (2)by inserting after subparagraph (E) the following new subparagraph (F):
					
 (F)periodic and preventive chiropractic examinations and services;.